 Case 2:21-cv-01795-SB-AGR Document 17 Filed 03/10/21 Page 1 of 2 Page ID #:1097



1    Leodis C. Matthews, Esq. SBN 109064
     Email: LeodisMatthews@ZhongLun.com
2
     Donald Wilson, Esq. SBN 89857
3    Email: DonaldWilson@ZhongLun.com
     Dick Sindicich, Esq. SBN 78162
4    Email: DickSindicich@ZhongLun.com
     ZHONG LUN LAW FIRM LLP
5    4322 Wilshire Boulevard, Suite 200
     Los Angeles, California 90010-3792
6
     Tel. 323.930.5690
7    Fax.323.930.5693
     Attorneys for Plaintiffs ZHENGFU PICTURES LIMITED and BEIJING
8    ZHUMENG QIMING CULTURE & ART CO., LTD.
9
                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12
     ZHENGFU PICTURES LIMITED   CASE No. 2:21-CV-01795-SB(AGRx)
13
     and BEIJING ZHUMENG QIMING
14   CULTURE & ART CO., LTD.,   CERTIFICATE OF SERVICE
15
                    Plaintiffs,
16

17
        v.

18   SMC SPECIALTY FINANCE, LLC,
19
                    Defendant.
20

21

22

23

24

25

26

27

28
                                  CERTIFICATE OF SERVICE
 Case 2:21-cv-01795-SB-AGR Document 17 Filed 03/10/21 Page 2 of 2 Page ID #:1098



1                          CERTIFICATE OF SERVICE
2

3        I certify that on the 10th day of March, 2021, I sent the following:
4              NOTICE OF MOTION AND MOTION FOR PRELIMINARY
5              INJUNCTION

6              PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
7              MOTION FOR PRELIMINARY INJUNCTION
8              DECLARATION OF XUANXUAN TIE IN SUPPORT OF
9              PLAINTIFFS’ MOTION FOR A PRELIMINARY
               INJUNCTION; EXHIBITS A & B
10

11              [PROPOSED] ORDER
         via electronic mail and First-Class Mail to:
12

13       SCOTT J. TEPPER
         RASKIN GORHAM ANDERSON LAW
14
         11333 Iowa Avenue
15       Los Angeles, CA 90025-4214
         Tel: 310-202-5544
16
         Fax: 818-225-5350
17       Cell: 310-359-3271
         stepper@raskinlawllp.com
18
         scottjtepper@msn.com
19
                            By:    /s/
20
                                   Peonie Chen
21

22

23

24

25

26

27

28
                              CERTIFICATE OF SERVICE
